Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 11/2/2021.
Claims 1-10, 12, 14, 16 are subject to examination.  Claims 11, 13, 15 are cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-3, 4-7, 8-9, 10, 12, 14, 16 respectively are allowed and renumbered as claims 1-3, 6-9, 4-5, 10, 11, 12, 13 respectively .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “a semiconductor manufacturing apparatus including a controller that controls an overall operation of the semiconductor manufacturing apparatus; and a server configured to bidirectionally communicate with the controller via a communication line, wherein the server includes a first processor configured to: transmit to the controller a backup file creation request that sets data specific to the controller as a backup file and transmit to the controller a backup file acquisition request requesting acquisition of the created backup file; and receive the created backup file from the controller, and wherein the controller includes a second processor configured to: receive the backup file creation request and the backup file acquisition request from the server; and create the backup file when receiving the backup file creation request from the server, wherein the first processor of the server transmits the backup file creation request to the controller according to an apparatus state of the semiconductor manufacturing apparatus transmitted from the second processor of the controller such that the controller of the semiconductor manufacturing apparatus creates the backup file when the apparatus state of the semiconductor manufacturing apparatus is a non-operating state”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453